DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendments filed on 6/2/2022.
Claims 1-10,12-20 and 22-25 are pending.  Claims 24 and 25 are new.  Claim 1 is amended.  Claims 11 and 21 are cancelled.
The rejections of Claim(s) 1-10,12,13,16-20,22 and 23 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2015/0340119 (US ‘119) are withdrawn.
The rejections of Claim(s) 1-23 under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO 2017/150407 (US ‘407) are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7,16-19 and 23 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 8183319 (US ‘319).
As to Claim 1, US ‘319 discloses a composition comprising a conductive polymer and further contains an additive comprising propylene glycol butyl ether (Col. 27, Claim 1) wherein the additive is present at least at 15 wt % or more in the dispersion (Col. 30, Claim 21). 
As to Claim 2, see discussion of Claim 1 above where R1 would correspond to the butyl segment and R2 would correspond to the propylene segment i.e. 3 carbon segment. 
As to Claim 3, see discussion of Claim 1 where the butyl segment would be a n-butyl segment. 
As to Claim 4, see discussion of Claim 3. 
As to Claim 5, see discussion of Claims 2 and 3 above. 
As to Claim 6, see discussion of Claim 1 above. 
As to Claim 7, the conductive polymer is unsubstituted or substituted polyaniline (Col. 8, line 10). 
As to Claim 16, the reference discloses the composition of the reference can be used in a variety of applications including conversion of radiation into electrical energy (Col. 15, lines 56-57) which the Examiner construes as being a material that accept and release charges i.e. a redox material. 	As to Claim 17, the material of the prior art would inherently have conductivity to perform the roles of energy conversion as discussed in Claim 16. 
As to Claim 18, see discussion of Claim 3 above. 
As to Claim 19, see discussion of Claim 7 above.  The art further discloses dopant compounds that comprise polymeric acids (Col. 9, lines 9-24).
As to Claim 23, see discussion of Claims 6 and 16 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10,12-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9754697 (US ‘697) and further in view of WO 2017/150407 citing US 2019/0062501 (US ‘501) as an English language equivalent.
As to Claim 1, US ‘697 discloses a composition comprising a conductive polymer, solvents and a phenolic compound (Claim 8, Col. 26). One of the solvents includes 
    PNG
    media_image1.png
    48
    202
    media_image1.png
    Greyscale
(Col. 4, line 36). 
However, US ‘697 fails to disclose the solvent present at greater 15 to 35 mass %. 
As to the difference, US ‘697 discloses the composition can contain up to 30 wt % of the conductive polymer (Claim 10, Col. 26) and up to 40 % of the phenolic compound (Claim 6, Col. 26) leaving solvent content at up to 30 %.  The mixing ratio of solvents includes up 80 % of one the solvents (Claim 9, Col. 26) which would mean up to 24 wt % of the solvent mix can be ethylene glycol monobutyl ether. 
It would have been obvious to one of ordinary skill in the art through routine experimentation to arrive at the range of greater than 15 to 35 % by mass of the ether containing solvent based on the teachings of the reference.
As to Claims 2-6, see discussion of Claim 1 above. 
As to Claim 7, the conductive polymer is comprised of a substituted or unsubstituted aniline molecule that can further contain a proton donor which the Examiner construes as a dopant (Col. 10, lines 19-21). 
As to Claim 8, the composition can further contain a sulfosuccinate compound (Col. 9, lines 10-23). 	
As to Claims 9-10, the composition can further contain phenolic compounds including cresol (Col. 14, line 46). 
As to Claims 12-13, the reference further contains a binder which can resins other than the conductive polymer (Col. 18, lines 50-56). 
As to Claims 14 and 15, US ‘697 discloses the use of low polarity solvents such as hexane or toluene (Col. 10, line 50), however, fails to disclose the use of oils such as isoparaffins as a solvent. 
As to the difference, US ‘501 discloses various low polarity organic solvents for use in conductive polymer dispersions including hexane, toluene, and isoparaffins (para. 0157). 
It would have been obvious to one of ordinary skill in the art to substitute the hexane or toluene of US ‘697 with the isoparaffins of US ‘501 as substitution of art-recognized equivalents is within the level of the ordinarily skilled artisan. 
As to Claim 16, US ‘697 fails to specifically disclose the material as “redox” material. 
As to the difference, US ‘697 notes the prior art material can be used as electrode (Col. 25, line 2). 
It would have been obvious to one ordinary skill in the art to understand the prior art material as capable of undergoing redox (reduction/oxidation) behavior in order to perform the role of an electrode. 
As to Claim 17, the Examiner notes the prior art material must exhibit conductivity in order to perform the role of an electrode. 
As to Claim 18, see discussion of Claim 1 above. 
As to Claim 19, see discussion of Claim 7 above. 
As to Claim 20, see discussion of Claims 9-10 above. 
As to Claim 22, see discussion of Claims 12-13 above. 
As to Claim 23, see discussion of Claim 16 above. 
As to Claims 24-25, see discussion of Claim 1 above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        

/jt/ 8/8/2022

/MARK KOPEC/     Primary Examiner, Art Unit 1762